IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                              AT NASHVILLE            FILED
                         JANUARY SESSION, 1999          March 23, 1999

                                                   Cecil W. Crowson
STATE OF TENNESSEE,           )                  Appellate Court Clerk
                                  C.C.A. NO. 01C01-9804-CC-00165
                              )
      Appellee,               )
                              )
                              )   HUMPHREYS CO UNTY
VS.                           )
                              )   HON. ALLEN W. WALLACE
TIMOTHY S. BRADLEY,           )   JUDGE
                              )
      Appe llant.             )   (Dire ct Ap pea l - Agg ravat ed B urglary)




FOR THE APPELLANT:                FOR THE APPELLEE:

WIL LIAM B . LOCK ERT , III       JOHN KNOX WALKUP
District Public Defender          Attorney General and Reporter

WADE BOBO                         CLINTON J. MORGAN
Assistant Public Defender         Coun sel for the S tate
P. O. Box 464                     425 Fifth Avenu e North
Ashland City, TN 37015            Nashville, TN 37243

                                  DAN ALSOBROOKS
                                  District Attorney General

                                  GEORGE SEXTON
                                  Assistant District Attorney
                                  2nd Floor, Humphreys Co. Courthouse
                                  Wa verly, TN 37185



OPINION FILED ________________________

AFFIRMED

JERRY L. SMITH, JUDGE
                                   OPINION


       On June 19, 1997, Appellant Timothy S. Bradley pled guilty to an

aggravated burglary that occurred at a residence in Humphreys County. After a

sentencing hearing held that same day, the trial court sentenced Appellant as a

Range I standard offend er to a term of four yea rs to be se rved in the Com munity

Corrections Program. After a revocation hearing on February 25, 1998, the trial

court found tha t Appella nt had vio lated the c onditions of his Co mm unity

Corrections senten ce. On M arch 2, 1 998, the trial court ord ered A ppellant to

serve his original four year sentence in the Tennessee Department of Correction,

less credit fo r the tim e served in the Community Corrections Program and for

time served in jail for the violation. Appe llant challenges the trial court’s order,

raising the following issue: whether he is entitled to pre-trial jail credit for the

Hump hreys County sentence in this case for time that he spent in the Dickson

Coun ty Jail for ano ther case . After a review of the record, we affirm the judgment

of the trial cou rt.



                                      FACTS




       Althoug h the exa ct date is not in the record, it appe ars that at some time

during November or December of 1996, Appellant was arrested and place d in the

Dickson County Jail for a burglary and th eft that o ccurre d at a re siden ce in

Dickson County. On December 2, 1996 , Appe llant wa s cha rged in this case with

an aggravated burglary and a theft that occurred at a residence in Hump hreys

County. Appellant then spent approximately seven month s in the D ickson C ounty



                                         -2-
Jail before he ple d guilty to the aggrava ted burg lary in Hum phreys C ounty on

June 19, 19 97. Alth ough the rec ord is n ot entire ly clear, A ppella nt app arently

pled guilty to the Dickson County charges on July 18, 1997. In both this case and

the Dickson County case, Appellant was ordered to serve his sentences in the

Com munity C orrection s Progra m, with a ll sentenc es to run concu rrently.



                                      ANALY SIS




        Appellant contends that the trial court erred when it failed to give him credit

on his Humphreys County sentence for the time he spent in th e Dicks on Co unty

Jail.   As suppo rt for this contention, Appellant relies on Tennessee Code

Anno tated sec tion 40-2 3-101, w hich state s in relevan t part:

        The trial court shall, at the time the sentence is imposed and the defendant
        is committed to jail, the workhouse or the state penitentiary for
        imprison ment, render the judgment of the court so as to allow the
        defendant credit on the sen tence for any pe riod of time for which the
        defendant was committed and held in the city jail or juvenile court
        detention prior to wa iver of juvenile court jurisdiction, or county jail or
        workhouse, pending arraignment and trial. The defendant shall also
        receive credit on the sentence for the time s erved in the jail, workhouse or
        penitentiary subsequent to any conviction arising out of the original offense
        for which the defendant was tried.

Tenn. Code Ann. § 40-23-101(c) (1997). We conclude that this statute has no

application to this case.



        Initially, we note that the primary purpose of awarding pre-trial jail cred it is

to prevent discrimination against indigent defendants who are unable to make

bond prior to trial and appeal, unlike their counterparts with the financial means

to obtain a b ond. See State v. Watkins, 972 S.W.2d 703, 705 (Tenn. Crim. App.

1998); State v. Silva, 680 S.W.2d 485, 486 (Tenn. Crim. App. 19 84); State v.


                                           -3-
Abernathy, 649 S.W.2d 285, 286 (Tenn. Crim . App. 1 983). T his pu rpose would

not be se rved b y giving Appe llant pre -trial jail cre dit in this case. Here, Appellant

was being held in the Dickson County Jail pending trial for offenses committed

in Dickson C ounty. 1 Thus, even if Appellant had been able to post bond in this

case for the Hum phreys County charges, he would not have been released from

the D ickson Coun ty Jail.



        Furthermore, this Co urt has repea tedly held that section 40-23-101(c) only

provides for credit against a sentence if the reason for the incarceration arises

from the offense for which the sentence was impos ed. See Abernathy, 649

S.W.2d at 286; Majeed v. State, 621 S.W .2d 153, 155 (Tenn. Crim . App. 1981 );

Trigg v. State, 523 S.W .2d 375, 376 (Tenn. Crim . App. 1975 ). Indeed, this Cou rt

has held that a defendant was not entitled to pretrial jail credit for time he served

for a federal crime prior to his conviction in state co urt for anoth er crime . Trigg,

523 S.W.2d at 376. Likewise, this Court has held that a defendant is not entitled

to credit for jail time on a separate charge in another state. Majeed, 621 S.W.2d

at 155. S imilarly, A ppella nt is not e ntitled to pre-trial jail credit in this case

because the reason for his confinement in the Dickson County Jail arose from the




        1
         Appellant continues to maintain, as he did at the revocation hearing, that he was held in the
Dick son Cou nty Ja il for th e cha rges in both Dick son and H um phre ys Co untie s. Ho weve r, the o nly
evidence cited by Appellant in support of this claim is his own self-serving testimony at the revocation
hearing. We agree with the trial court’s determination that the record as a whole indicates that Appellant
was held in the Dickson County Jail for the charges in the Dickson County case and not for the
Hum phreys C ounty cha rges in this case.

                                                  -4-
Dickson County offenses and not the Humphreys County offense for which

Appe llant was s entenc ed in this ca se. This issue ha s no m erit. 2



         Accordingly, the judgment of the trial court is AFFIRMED.



                                             ____________________________________
                                             JERRY L. SMITH, JUDGE



CONCUR:



___________________________________
JOHN H. PEAY, JUDGE


___________________________________
THOMAS T. WOODALL, JUDGE




         2
          Appellant’s reliance on State v. Henry, 946 S.W .2d 833 ( Tenn . Crim. A pp. 1997 ), is misp laced.
In Henry, this Court stated that the defendant could receive pre-trial jail credit for both of the concurrent
sentences that he had received after being convicted of two offenses in the same trial if he had been
charge d and he ld in jail for both o ffense s. Id. at 835. However, this Court noted that if the defendant had
only been held on charges for one offense, he would not be entitled to pre-trial jail credit for the sentence
for the oth er offen se. Id. Thus, even under Henry, App ellant is not entitle d to a pre-t rial jail c redit f or his
sen tenc e in this cas e bec aus e he w as no t bein g held in the D icks on C oun ty Jail fo r the H um phre ys
Coun ty charges .

                                                       -5-